TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00805-CV



                                   James Byrd, Appellant

                                               v.

   Eduardo Arango and Monica Arango and/or d/b/a Sammy Custom Auto Sales, Inc.,
                                   Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
     NO. D-1-GN-07-004487, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed an unopposed motion to dismiss this appeal. We grant appellant’s

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: February 8, 2012